Case 1:18-cv-05427-JSR Document 92-21 Filed 03/19/19 Page 1 of 2




           EXHIBIT 21
                 Case 1:18-cv-05427-JSR Document 92-21 Filed 03/19/19 Page 2 of 2


Burnim, Rachel E.

From:                               Samuel_Steinbock-Pratt@nysd.uscourts.gov
Sent:                               Friday, March 01, 2019 2:35 PM
To:                                 Soskin, Peter E.; Burnim, Rachel E.; Davis, Harold H. Jr.;
                                    bradford.cangro@morganlewis.com; robert.busby@morganlewis.com
Subject:                            SIMO Holdings v. uCloudlink, 18-cv-5427 (JSR)


External Sender:

Counsel:

I received your phone application taken by my colleague and discussed it with Judge Rakoff. The Court's ruling is as
follows:

Defendants' decision to supplement Dr. Feuerstein's report without seeking prior permission of the Court was a direct and
blatant violation of the Court's January 31, 2019 Order, which expressly prohibited exactly that in clear terms. That
supplemental report is therefore stricken, and defendants are precluded from referring to or relying on any invalidity
contentions that post-date the Court's January 31, 2019 Order. Defendants are warned in the strongest possible terms to
adhere strictly to the Court's discovery orders going forward.

If, however, defendants are correct that plaintiff's rebuttal expert report introduced for the first time new information about
the date of invention, the Court would be willing to entertain an application to strike those portions of the rebuttal report.
Defendants are therefore given permission to file letter briefing (no more than five pages, single-spaced) on this issue.
Defendants' letter brief is due Tuesday, March 5. Plaintiff's response is due Friday, March 8. We'll try to get you a ruling
early the week after.

Regards,

Samuel Steinbock-Pratt

Law Clerk to the Hon. Jed S. Rakoff
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1340
New York, NY 10007
(212) 805-0401




                                                               1
